IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-756-CV



SEQUIN IMPORTS UNLIMITED, INC.,

	APPELLANT

vs.



JACQUELINE KELLY D/B/A ULTIMATE VISION,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 94-08798, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 



PER CURIAM

 
	The parties have filed an agreed motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is reversed and the cause remanded for a new trial,
pursuant to the parties' agreement.

Before Justices Powers, Aboussie and B. A. Smith
Reversed and Remanded
Filed:   January 11, 1995
Do Not Publish